Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00135-CV

                        IN THE INTEREST OF B.J.A., et al., Children

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 10-2398-CV
                          Honorable Karin Bonicoro, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the motion to withdraw filed by
appellant’s attorney is GRANTED, and the trial court’s order is AFFIRMED. It is ORDERED
that no costs shall be assessed against appellant in relation to this appeal because she qualifies as
an indigent under TEX. R. APP. P. 20.

       SIGNED October 9, 2013.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice